DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16,18,23-25,27,32, and 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, and 5 of copending Application No. 17/421571 (reference application referred to as A571). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 16:
A571 discloses identifying a transmission of a first sidelink signal associated with a first radio access technology (RAT) and a transmission of a second sidelink signal associated with a second RAT (Claim 1 receiving, from a base station, a first message including a first priority of a SSB associated with a first RAT; receiving, from another UE, a second message including SCI associated with a second RAT); 
identifying whether the transmission of the first sidelink signal overlaps with the transmission of the second sidelink signal on a time domain (Claim 1 identifying whether a first sidelink transmission associated with the sidelink SSB and the second sidelink overlap); and 
transmitting one sidelink signal among the first sidelink signal or the second sidelink signal based on a first priority associated with the first sidelink signal and a second priority associated with the second sidelink signal, in case that the transmission of the first sidelink signal overlaps with the transmission of the second sidelink signal (Claim 1 determining a sidelink based on the first priority and second priority in case that the first sidelink transmission and the second sidelink transmission overlap; and transmitting sidelink information in the determined sidelink).
A571 does not explicitly disclose overlaps on a time domain. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention sidelink transmissions can overlap in the time domain because sidenlink resources are in the time domain and frequency domain.
Re claim 18:	Claim 18 is substantially similar to 5 of A571.
Re claim 23:	Claim 23 is substantially similar to claim 4 of A571.
Ra claim 24:
A571 does not explicitly disclose wherein the time domain includes at least one symbol or at least one slot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the time domain includes at least one symbol or at least one slot in order to use well-known time domain resource units.

Re claim 25:	Claim 25 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 27:	Claim 27 is rejected on the same grounds of rejection set forth in claim 18.
Re claim 32:	Claim 32 is rejected on the same grounds of rejection set forth in claim 23.
Re claim 33:	Claim 33 is rejected on the same grounds of rejection set forth in claim 24.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16,17,20,21,23-26,29,30,32,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20200053743).
Re claim 16:
Cheng discloses identifying a transmission of a first sidelink signal associated with a first radio access technology (RAT) and a transmission of a second sidelink signal associated with a second RAT (Para.[0069]  In action 206, when the first physical channel overlaps the second physical channel in time domain, the UE may determine whether to drop one of a transmission of a first physical channel derived from (or scheduled by) the first SCI and a transmission of a second physical channel derived from (or scheduled by) the second SCI based on the first priority value and the second priority value); 
identifying whether the transmission of the first sidelink signal overlaps with the transmission of the second sidelink signal on a time domain (Para.[0069]  In action 206, when the first physical channel overlaps the second physical channel in time domain, the UE may determine whether to drop one of a transmission of a first physical channel derived from (or scheduled by) the first SCI and a transmission of a second physical channel derived from (or scheduled by) the second SCI based on the first priority value and the second priority value); and 
transmitting one sidelink signal among the first sidelink signal or the second sidelink signal based on a first priority associated with the first sidelink signal and a second priority associated with the second sidelink signal, in case that the transmission of the first sidelink signal overlaps with the transmission of the second sidelink signal (Para.[0071]  the UE may drop one of the transmission of the first physical channel and the transmission of the second physical channel based on a comparison of the first priority value and the second priority value and Para.[0055]  For example, if the value of thresSL-TxPrioritization-NR is “4” and the value of thresSL-TxPrioritization-LTE is “6,” when the UE receives SCI that contains a priority indicator with a value of “5,” the UE may drop the LTE UL physical channel transmission and perform the NR physical channel transmission (if the UE has received the scheduling information of the NR-V2X, LTE and NR physical channels that overlap in the time domain)).
Cheng does not explicitly disclose an identifying step.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention an identifying step is performed as part of the determination.
Re claim 17:
Cheng discloses wherein the one sidelink signal with a highest priority based on the first priority and the second priority is determined (Para.[0055]  For example, if the value of thresSL-TxPrioritization-NR is “4” and the value of thresSL-TxPrioritization-LTE is “6,” when the UE receives SCI that contains a priority indicator with a value of “5,” the UE may drop the LTE UL physical channel transmission and perform the NR physical channel transmission (if the UE has received the scheduling information of the NR-V2X, LTE and NR physical channels that overlap in the time domain)).
Re claim 20:
Cheng discloses wherein the first sidelink signal corresponds to a physical sidelink shared channel (PSSCH) using the first RAT, wherein the second sidelink signal corresponds to a PSSCH using the second RAT, wherein the first priority is obtained based on sidelink control information (SCI) scheduling a first physical sidelink shared channel (PSSCH), and wherein the second priority is obtained based on SCI scheduling a second PSSCH (Para.[0058]  In some of the present implementations, the priority order of different RATs (e.g., an NR-V2X transmission and an LTE-V2X transmission) may depend on the priority indicators included in different SCIs (e.g., the SCI-NR-V for NR-V2X and the SCI-format 1 for LTE-V2X) that correspond to these RATs. For example, a UE may receive SCI-NR-V and SCI-format 1, and the PSSCH scheduled by the SCI-NR-V may overlap the PSSCH scheduled by the SCI-format 1 in the time domain).
Re claim 21:
Cheng discloses wherein the first sidelink signal corresponds to a physical sidelink shared channel (PSSCH) using the first RAT, and wherein the second sidelink signal corresponds to physical sidelink feedback channel (PSFCH) using the second RAT (Para.[0058] For example, a UE may receive SCI-NR-V and SCI-format 1, and the PSSCH scheduled by the SCI-NR-V may overlap the PSSCH scheduled by the SCI-format 1 in the time domain  Para.[0062]  It should be noted that the physical channels described herein may include all kinds of physical channels (e.g., control, data or broadcast physical channels), as well as the RS(s) transmitted on the physical channels).
Cheng does not explicitly disclose a physical sidelink feedback channel (PSFCH).  However, the system of Cheng can be applied to different kinds of physical channels, as stated in Para.[0062].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a PSFCH using the second RAT as an obvious variants of the different kinds of physical channels available.
Re claim 23:
Cheng discloses wherein the first RAT corresponds to a long-term evolution (LTE), and wherein the second RAT corresponds to a new radio (NR.) (Para.[0058]  In some of the present implementations, the priority order of different RATs (e.g., an NR-V2X transmission and an LTE-V2X transmission) may depend on the priority indicators included in different SCIs (e.g., the SCI-NR-V for NR-V2X and the SCI-format 1 for LTE-V2X) that correspond to these RATs. For example, a UE may receive SCI-NR-V and SCI-format 1, and the PSSCH scheduled by the SCI-NR-V may overlap the PSSCH scheduled by the SCI-format 1 in the time domain).
Ra claim 24:
Cheng does not explicitly disclose wherein the time domain includes at least one symbol or at least one slot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the time domain includes at least one symbol or at least one slot in order to use well-known time domain resource units.

Re claim 25:  Claim 25 is rejected on the same grounds of rejection set forth in claim 16.  Cheng further discloses a transceiver and a controller (Fig. 5).
Re claim 26:  Claim 26 is rejected on the same grounds of rejection set forth in claim 17.
Re claim 29:  Claim 29 is rejected on the same grounds of rejection set forth in claim 20.
Re claim 30:  Claim 30 is rejected on the same grounds of rejection set forth in claim 21.
Re claim 32:  Claim 32 is rejected on the same grounds of rejection set forth in claim 23.
Re claim 33:  Claim 33 is rejected on the same grounds of rejection set forth in claim 24.

Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Ye (WO 2020033628).
Re claim 18:
As discussed above, Cheng meets all the limitations of the parent claim.
Cheng discloses wherein the first priority and the second priority are transferred from a (Fig.2 ref. 202 Receive, using a first RAT, first SCI which includes a first priority value and ref. 204 Receive, using a second RAT, second SCI which includes a second priority value ).
Cheng does not explicitly disclose from a higher layer.
Ye discloses from a higher layer (Para.[0091]  based on one or more of the following parameters received from a higher layer: prioTX the priority in SCI format 1).
Cheng and Ye are analogous because they both pertain to data communications using LTE and NR.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include from a higher layer as taught by Ye in order to use a well-known communication layer for signaling control information and to mitigate interference (Ye Para.[0004]).
Re claim 27:  Claim 27 is rejected on the same grounds of rejection set forth in claim 18.

THE FOLLOWING REJECTION IS WITH AN INTERVENING REFERENCE.
Claims 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Nguyen (US 20200195414).
Re claim 19:
As discussed above, Cheng meets all the limitations of the parent claim.
Cheng discloses wherein the first priority is determined based on at least one of a (Fig.2 ref. 202 Receive, using a first RAT, first SCI which includes a first priority value and ref. 204 Receive, using a second RAT, second SCI which includes a second priority value ).
As shown above, Cheng discloses a first priority related to LTE and a second priority related to 5GQI.  However, Cheng does not explicitly disclose a proximity service (Prose) per-packet priority (PPPP) or Prose per-packet reliability (PPPR); 5th generation quality of service identifier (5GQI).
Nguyen discloses a proximity service (Prose) per-packet priority (PPPP) or Prose per-packet reliability (PPPR); 5th generation quality of service identifier (5GQI) (Para.[0065]  The UE may use a mapping between a priority level for the LTE transmission, e.g., a ProSe Per-Packet Priority (PPPP), and a priority level for the NR transmission, e.g., a 5QI, in order to determine whether reception of the LTE transmission has a higher priority than the NR transmission).
Cheng and Nguyen are analogous because they both pertain to data communications using LTE and NR.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include PPPP and 5QI as taught by Nguyen in order to ensure accurate communication (Nguyen Para.[0021]).
Re claim 28:  Claim 28 is rejected on the same grounds of rejection set forth in claim 19.

Claims 19,22,28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng2 (US 20190281491).
Re claim 19:
As discussed above, Cheng meets all the limitations of the parent claim.
Cheng discloses wherein the first priority is determined based on at least one of a (Fig.2 ref. 202 Receive, using a first RAT, first SCI which includes a first priority value and ref. 204 Receive, using a second RAT, second SCI which includes a second priority value ).
As shown above, Cheng discloses a first priority related to LTE and a second priority related to 5GQI.  However, Cheng does not explicitly disclose a proximity service (Prose) per-packet priority (PPPP) or Prose per-packet reliability (PPPR); 5th generation quality of service identifier (5GQI).
Cheng2 discloses a proximity service (Prose) per-packet priority (PPPP) or Prose per-packet reliability (PPPR); 5th generation quality of service identifier (5GQI) (Para.[0003]  The existing quality of service (QoS) model for the LTE vehicle-to-everything (V2X) protocol is based on the device-to-device (D2D) proximity services per packet priority (PPPP) indicator, where a priority is indicated for each data packet by the application layer of a device (e.g., a UE, a vehicle). The PPPP indicator involves eight values and indicates the corresponding priority treatments of the packet across all applications. For example, an access stratum (AS) layer may use the eight values of the PPPP indicator to determine corresponding parameters and decide when to send out the packet. The PPPP indicator may be used to derive the delay requirement of a packet as well. Since more QoS parameters (e.g. reliability/error rate, delay) than those offered by the PPPP indicator are needed in handling new radio (NR) V2X applications, the PPPP indicator cannot meet the new requirements of the NR V2X applications. Therefore, a new QoS scheme including new parameters has been introduced to indicate the QoS requirements, such as a 5G QoS identifier (5QI), or parameters indicating specific bitrates, error rates, etc. For example, a 5QI value (e.g., “5QI 1” or “5QI 10”), may be applied to a flow level of V2X traffic and may map to parameters, such as resource type, priority level, packet delay budget, packet error rate and averaging window, etc).
Cheng and Cheng2 are analogous because they both pertain to data communications using LTE and NR.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include PPPP and 5QI as taught by Cheng2 in provide QoS congestion control handling (Cheng2 Para.[0002]).
Re claim 22:
As discussed above, Cheng meets all the limitations of the parent claim.
Cheng does not explicitly disclose wherein the first priority corresponds to first quality of service (QoS) information associated with the first sidelink signal, and wherein the second priority corresponds to second QoS information associated with the second sidelink signal.
Cheng2 discloses wherein the first priority corresponds to first quality of service (QoS) information associated with the first sidelink signal, and wherein the second priority corresponds to second QoS information associated with the second sidelink signal (Para.[0003]  The existing quality of service (QoS) model for the LTE vehicle-to-everything (V2X) protocol is based on the device-to-device (D2D) proximity services per packet priority (PPPP) indicator, where a priority is indicated for each data packet by the application layer of a device (e.g., a UE, a vehicle). The PPPP indicator involves eight values and indicates the corresponding priority treatments of the packet across all applications. For example, an access stratum (AS) layer may use the eight values of the PPPP indicator to determine corresponding parameters and decide when to send out the packet. The PPPP indicator may be used to derive the delay requirement of a packet as well. Since more QoS parameters (e.g. reliability/error rate, delay) than those offered by the PPPP indicator are needed in handling new radio (NR) V2X applications, the PPPP indicator cannot meet the new requirements of the NR V2X applications. Therefore, a new QoS scheme including new parameters has been introduced to indicate the QoS requirements, such as a 5G QoS identifier (5QI), or parameters indicating specific bitrates, error rates, etc. For example, a 5QI value (e.g., “5QI 1” or “5QI 10”), may be applied to a flow level of V2X traffic and may map to parameters, such as resource type, priority level, packet delay budget, packet error rate and averaging window, etc).
Cheng and Cheng2 are analogous because they both pertain to data communications using LTE and NR.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheng to include first and second QoS information as taught by Cheng2 in provide QoS congestion control handling (Cheng2 Para.[0002]).
Re claim 28:  Claim 28 is rejected on the same grounds of rejection set forth in claim 19.
Re claim 31:  Claim 31 is rejected on the same grounds of rejection set forth in claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/               Primary Examiner, Art Unit 2471